PER CURIAM.
Affirmed without prejudice to appellant Diaz’s right to pursue by exhaustion of administrative remedies with the Department of Corrections any right to prison credits or recalculations of his time served to which he may be entitled based on his assertions here. See Taylor v. Dugger, 527 So.2d 891 (Fla. 1st DCA 1988). Diaz has not shown that his sentence in this case is illegal for purposes of a challenge under Florida Rule of Criminal Procedure 3.800(a), and is not claiming entitlement to jail time credit in his motion. He has failed to demonstrate entitlement to relief under case law such as Dilbert v. State, 642 So.2d 831 (Fla. 2d DCA 1994).
STEVENSON, DAMOORGIAN and CONNER, JJ., concur.